


Exhibit 10.40
First Amendment
to the
Temple-Inland Inc. 2010 Incentive Plan


WHEREAS, Temple-Inland Inc. (the “Company”) maintains the Temple-Inland Inc.
2010 Incentive Plan (the “Plan”); and


WHEREAS, the Board of Directors of the Company (the “Board”) has authority to
amend the Plan;


NOW, THEREFORE, the Plan is hereby amended by adding a new Section 23 as
follows:




23. Restriction Period for Full Value Awards.  Notwithstanding any other
provision in the Plan to the contrary, time-vested Full Value Awards granted
under the Plan shall have a minimum vesting period of not less than three (3)
years and performance-based Full Value Awards granted under the Plan shall have
a minimum vesting period of not less than one (1) year; provided, however, that
nothing in this Section 23 shall prohibit or restrict such Awards from providing
for accelerated vesting in the event of death, disability, involuntary
separation from service, or a Change in Control.




IN WITNESS WHEREOF, Temple-Inland Inc. has caused this First Amendment to the
Temple-Inland Inc. 2010 Incentive Plan to be adopted as of this 7th day of May
2010.



 
TEMPLE-INLAND INC.
 
 
 
By:
/s/ Leslie K. O’Neal
   
Name:
Leslie K. O’Neal
   
Title:
Senior Vice President and Secretary




